981 So. 2d 151 (2008)
Dr. Joe E. TURK
v.
WPS, INC. and American Interstate Insurance Company.
No. CW 08-12.
Court of Appeal of Louisiana, Third Circuit.
April 9, 2008.
Charles S. McCowan, Jr., M. Dwayne Johnson, Todd A. Rossi, Jennifer Jones Thomas, Baton Rouge, LA, for Third Party Defendants-Relators, Concentra Integrated Services and Focus Healthcare Management, Inc.
Bray Williams, Natchitoches, LA, for Plaintiff-Respondent, Dr. Joe E. Turk.
H.O. Lestage, III, DeRidder, LA, for Defendant-Third Party Plaintiff-Respondent, American Interstate Insurance Co.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Broussard Physical Therapy v. Family Dollar Stores, Inc., 08-3 (La.App. 3 Cir. 4/9/08), 981 So.2d. 145, 2008 WL 961913, the judgment of the Office of Workers' Compensation is affirmed. Costs of this application are assessed to the Relator.
AFFIRMED.